DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 11, the prior art of record does not disclose nor suggest it be an obvious modification wherein analyzing the received signals; determining, based on the analysis, whether a multi-target scenario or a single-target scenario is present; and based in response to the determination being that the single-target scenario is present, performing a calibration by: measuring phases of the signals received in via the sub-arrays; determining expected phases of the signals of the second sub-array based on a slope of the phases of the signals of the first sub-array; based on a difference between (a) the determined expected phases of the signals of the second sub-array and (b) the measured phases of the signals of the second sub-array, calculating a phase offset between the first sub-array as a whole and the second sub-array as a whole; and calibrating the phases in the two receiving units based on the calculated phase offset; Referring to Claim 12, the prior art of record does not disclose nor suggest it be an obvious modification wherein a combination of the two transmitting antennas and the real array forming is expanded by a virtual array of twice the number of receiving antennas, a first half of the virtual array formed by the receiving antennas of the real array when the radar sensor transmits using the first transmitting antenna and a second half of the virtual array formed by the receiving antennas of the real array when the radar sensor transmits using the second transmitting antenna, the method comprising the following steps: analyzing the received signals; determining, based on the analysis, whether a multi-target scenario or a single-target scenario is present; and in response to the determination being that the single-target scenario is present, performing a calibration by: measuring phases of the received signals via the first and second halves of the virtual array, and based on the measured phases, calculating a phase offset between the first half of the virtual array as a whole and the second half of the virtual array as a whole; and calibrating phases in the two transmitting units based on the calculated phase offset; The rationale above applies to both Claims 23 and 24, respectively, as they are the device equivalents to the methods.
Claims 13-22 and 25-27 are dependent on Claims 11 and 12 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646